DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The making of a film having the claimed heat seal strength, or a ‘peelable seal’ as disclosed in the specification, is not disclosed in the specification.

Claim Rejections – 35 USC § 102
3.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1 – 6, 17 and 19 – 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1). 
With regard to Claims 1 – 2, Bekele et al disclose a film (paragraph 0005) comprising a first layer comprising modified polyamide (paragraph 0012) and a third layer that is a tie layer (paragraph 0017) and a fourth layer adhered directly to the tie layer (paragraph 0020) that is polyamide (paragraph 0021) and a second layer that is unmodified polyamide (paragraph 0014) between the first layer and the third layer (paragraph 0005); the fourth layer is therefore a first polar layer comprising a polar polymer that is polyamide, and the third layer is a compatibilizer layer, comprising a polar polymer compatiblizer, because it is a tie layer and therefore compatibilizes two layers; the first polar layer and the compatibilizer layer together are therefore structurally identical to a base film; the film is printed, and because the film is transparent the print is seen clearly through the film (paragraph 0092); a film that has all layers printed, including the  second layer between the second layer and the first layer, is therefore disclosed; the first layer is also a sealant, because the film is formed into a package for packaging an article, by heat sealing the film to itself (paragraph 0106) and it is disclosed that the first layer is for contacting the article (use of modified polyamide may provide a reduced reactivity with the packaged contents; paragraph 0003); the film is oriented and annealed (paragraph 0105) and has a shrink value of less than 10% in both the machine and transverse direction (non – heat shrinkable; paragraph 0103). Bekele et al do not disclose that the film is recyclable, but Sierakowski et al disclose that polymeric materials have good recyclability (paragraph 0002).
With regard to Claims 3 – 4, the polar layer is therefore an outer layer of the base film and the recyclable film.

With regard to Claim 20, the package is a pouch (paragraph 0106), and  therefore comprises a mouth that is  configured to be opened, or opened wider, for complete product removal.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.       Claims 15 – 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1). 
Bekele et al and Sierakowski et al disclose a film as discussed above. With regard to Claim 15, Bekele et al and Sierakowski et al do not disclose a barrier material between the base film and the sealant. However, Bekele et al disclose one or more additional layers adhered to the first polar layer (paragraph 0020). It would have been obvious for one of ordinary skill in the art to provide for an additional polar compatibilizer layer and an additional first polar layer, therefore a new ‘base film,’ as  Bekele et al disclose one or more additional layers adhered to the first polar layer. A polyamide layer, which is the first polar layer, would therefore be  between the new base film and the sealant, and Bekele et al also disclose that polyamide is a barrier (paragraph 0002).

With regard to Claim 18, the claimed heat seal strength is not explicitly disclosed by Bekele et al. However, a film requiring 4.5 pounds / inch to separate the layers is disclosed (paragraph 0032). It would have been obvious for one of ordinary skill in the art to provide for the claimed heat seal strength, as a film requiring the same amount of force to separate the layers is disclosed.



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782